UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 96-563



In Re: SIMON WILLIAMS,

                                                             Petitioner.




         On Petition for Writ of Mandamus. (CA-92-34-A)


Submitted:   August 22, 1996                Decided:   September 3, 1996

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Simon Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon Williams, a federal prisoner, filed a petition for a

Writ of Mandamus to compel the district court to act on his motion

to vacate, set aside, or correct his sentence. Williams filed his

habeas corpus motion on April 19, 1996. We find that the delay in

the district court has not been unreasonable. Accordingly, we deny
Williams' petition for a Writ of Mandamus. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                  PETITION DENIED




                                2